Citation Nr: 0317464	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  99-08 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to January 29, 
1991, for the grant of special monthly compensation based on 
loss of use of the veteran's right (major) hand.

2.  Entitlement to an effective date prior to January 29, 
1991, for a grant of a total rating for compensation purposes 
by reason of individual unemployability due to service 
connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The veteran had active service from October 1945 to August 
1946.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
In June 1998, the RO denied the veteran's claim of 
entitlement to an effective date prior to January 29, 1991, 
for the grant of special monthly compensation based on loss 
of use of the veteran's right (major) hand.  The veteran 
appealed, and in January 2001, the Board remanded the claim 
for additional development.  In June 2002, the RO denied the 
veteran's claim of entitlement to an effective date prior to 
January 29, 1991, for a grant of a total rating for 
compensation purposes by reason of individual unemployability 
due to service connected disabilities (TDIU).  

In July 2000, a hearing was held at the RO before C. W. 
Symanski, who is the Member of the Board rendering the final 
determination in these claims and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).  In a statement, received in 
May 2003, the veteran requested another hearing.  However, in 
a statement received in July 2003, the request for the 
hearing was withdrawn.  Accordingly, the Board will proceed 
without further delay.  


FINDINGS OF FACT

1.  An ascertainable increase in the veteran's service- 
connected right arm disability sufficient to grant special 
monthly compensation (SMC) based on the loss of use of one 
hand is not shown prior to January 29, 1991.

2.  The criteria for TDIU were not met prior to January 29, 
1991.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to January 29, 
1991 for special monthly compensation based on the loss of 
use of one hand have not been met.  38 U.S.C.A. §§ 1114(k), 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.350(a)(2), 3.400, 4.63 (2002).

2.  The criteria for an effective date prior to January 29, 
1991 for TDIU have not been met.  38 U.S.C.A. §§ 5107, 
5110(b)(2) (West 2002); 38 C.F.R. §§ 3.321, 3.340, 
3.400(o)(2), 4.16 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326a; see also Disabled American 
Veterans v. Sec'y of Veterans Affairs, Nos. 02-7304, -7305, -
7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 2003); 
VAOPGCPREC 1-2003 (May 21, 2003).  For the reasons provided 
below, the Board finds that its consideration of the 
regulations do not prejudice the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993). 

The VCAA is applicable to claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that no further development is required.  
First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's rating decisions that the criteria for 
an effective date prior to January 29, 1991 for a grant of 
special monthly compensation based on loss of use of the 
veteran's right (major) hand, and TDIU, had not been met.  
Those are the key issues in this case, and the rating 
decisions, statements of the case (SOC's), and the 
supplemental statements of the case (SSOC's) informed the 
appellant of the evidence needed to substantiate his claims.  
VA has no outstanding duty to inform the appellant that any 
additional information  or evidence is needed.  The Board 
concludes that the appellant has been informed of the 
information and evidence needed to substantiate these claims 
and that VA has complied with its notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C. 
§ 5103A (West 2002).  The RO has requested and obtained 
service medical records from the National Personnel Records 
Center (NPRC), as well as VA medical records.  In July 2001, 
the veteran was informed that, provided certain criteria were 
met, VA would make reasonable efforts to obtain relevant 
records, including medical records, employment records, or 
records from other Federal agencies.  He was notified that it 
was still his responsibility to make sure that these records 
were received by VA.  See 38 U.S.C.A. § 5107(a) (West 2002); 
38 C.F.R. § 3.159(c)(1-3) (2002).  In May 2003, the veteran 
was further notified that VA would assist him in obtaining 
any relevant private or government records which he 
identified as relevant to his claims.  The RO requested that 
he identify the names of all holders of relevant records, as 
well as their addresses and the dates covered by such 
records.  In a letter received that same month, the veteran 
reported that records of treatment from several private 
health care providers were unobtainable.  See also veteran's 
letter, received in April 1999 (stating that records from 
former employers were not available).  Review of the 
veteran's arguments shows that he argues that the RO 
underevaluated his disability based on the evidence of 
record.  There is no allegation that other records are 
missing and available such that additional development is 
warranted.  The veteran has requested that his claims be 
advanced on the docket, and in July 2003 his request was 
granted.  Given the foregoing, there is no issue as to 
whether VA has complied with its duty to notify the appellant 
of his duties to obtain evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Accordingly, the Board 
finds that there is no reasonable possibility that any 
further assistance would aid the veteran in substantiating 
these claims.  

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its 
duties to notify and to assist the appellant in this case.  
Further development and further expending of VA's resources 
is not warranted.  

II.  Earlier Effective Date

The veteran argues that he is entitled to an effective date 
prior to January 29, 1991, for the grant of special monthly 
compensation (SMC) based on loss of use of his right (major) 
hand, and that he is entitled to an effective date prior to 
January 29, 1991 for TDIU.  He argues that the medical 
evidence indicates that the correct effective date for SMC 
should be in 1980, or , in the alternative, in1983 (based on 
VA reports), and that the correct effective date for TDIU 
should be August 24, 1946 (the veteran's discharge indicates 
that he was separated from service on August 23, 1946).  

The veteran's service medical records include a "certificate 
of disability for discharge" report, dated in August 1946, 
which shows that the veteran had a deformity of the right 
arm, secondary to dislocation, radius anterior, cubitus 
valgus, mild and elongation of the radius, manifested by 
ulnar nerve palsy, partial, delayed, hyperesthesia of radial 
nerves, hyperesthesia of the median nerve and muscle weakness 
of the forearm and hand, ankylosis, partial elbow, right, 
manifested by crepitation, limitation of motion and pain, 
moderate, accidentally incurred in May 1936, at the age of 
10, after a fall.  The report indicates that the veteran was 
found to be unfit for duty and that his disability existed 
prior to entry into service.  

The administrative history of this claim is as follows: in 
August 1946, the veteran filed a claim for service connection 
for a right arm disorder.  In September 1946, the RO denied 
service connection for fracture deformity, right elbow, with 
limitation of motion.  There was no appeal, and this decision 
became final.  In May 1983, the RO denied a claim for service 
connection for a right arm condition.  There was no appeal, 
and this decision became final.  On January 29, 1991, the 
veteran filed a claim based on an acquired psychiatric 
disorder, which the RO interpreted to include an application 
to reopen his claim for service connection for a right arm.  
See 38 C.F.R. § 3.156.  In August 1991, the RO denied the 
claim.  The veteran appealed, and in October 1995, the Board 
granted service connection for the veteran's right arm 
disability on the basis of in-service aggravation of a pre-
service condition.  In February 1996, the RO effectuated the 
Board's grant, assigning a 10 percent rating for the 
disability, effective from January 29, 1991.  In November 
1996, the RO denied a claim for an earlier effective date for 
the grant of service connection, but increased the rating for 
the disability to 60 percent disabling (70 percent, less 10 
percent for the level of impairment that existed at service 
entry), effective from January 29, 1991.  In the November 
1996 rating decision, the RO also granted SMC sua sponte, 
based on loss of use of the right hand, and assigned an 
effective date for SMC of January 29, 1991.  In December 
1997, based on the existence of service medical records which 
had recently been added to the claims files, the Board 
granted an effective date of August 24, 1946 for the grant of 
service connection.  Citing 38 C.F.R. §§ 3.156(c), 
3.400(q)(2).  The RO subsequently assigned an effective date 
for service connection of August 24, 1946.  In the December 
1997 decision, the Board also assigned an 80 percent rating 
for the right arm disability.  In June 1998, the RO 
effectuated the August 24, 1946, effective date for service 
connection for the disability as assigned by the Board; 
assigned two 30 percent ratings for aspects of the 
disability, effective from August 24, 1946; and assigned an 
overall 80 percent rating for all aspects of the disability, 
effective from January 29, 1991.  That rating decision also 
denied an effective date prior to January 29, 1991 for the 
grant of SMC; the veteran appealed the latter determination.  
In January 2000, the RO granted TDIU, and assigned an 
effective date of January 29, 1991.  In June 2002, the RO 
denied the veteran's claim of entitlement to an effective 
date prior to January 29, 1991 for a grant of TDIU.  

The effective date provisions for awards of increased 
disability compensation include a general rule which is that 
an award based on a claim for increase of compensation "shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefore."  
38 U.S.C.A. § 5110(a).  The corresponding VA regulation 
expresses this rule as "date of receipt of claim or date 
entitlement arose, whichever is later."  38 C.F.R. 
§ 3.400(o)(1).

The law provides an exception to this general rule governing 
claims "for increase" which exception governs awards "of 
increased compensation."  38 U.S.C.A. § 5110(a), (b)(2).  If 
the evidence shows that the increase in disability occurred 
prior to the date of receipt of claim, the RO may assign the 
earliest date as of which it is ascertainable that the 
increase occurred as long as the claim for the increased 
disability rating was received within a year of the date that 
the increase occurred.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2); see Harper v. Brown, 10 Vet. App. 125 (1997; 
Quarles v. Derwinski, 3 Vet. App. 129, 134- 135 (1992); 
VAOPGCPREC 12-98, 63 Fed. Reg. 56704 (1998).

In Harper v. Brown, 10 Vet. App. 125, 126-27 (1997), the 
Court held that "38 U.S.C. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where the increase precedes 
the claim (provided that the claim is received within one 
year after the increase)."  Id.  The Court further stated 
that the phrase "otherwise, date of receipt of claim" 
provides the applicable effective date when a factually 
ascertainable increase occurred more than one year prior to 
receipt of the claim for increased compensation.  Id.; see 
also VAOPGCPREC 12-98 at 2.  That is, because neither 38 
U.S.C. § 5110(b)(2) nor 38 C.F.R. § 3.400(o)(2) refer to the 
date of the claim as the effective date of an award of 
increased disability compensation, the effective date for 
increased disability compensation is the date on which the 
evidence establishes that a veteran's disability increased, 
if the claim is received within one year from such date.  The 
effective date of an increased rating would be the date of 
claim only if the claim is not received within the year 
following the increase in disability, as explained in Harper.  
VAOPGCPREC 12-98 at 3.

In addition, the Court has indicated that it is axiomatic 
that the fact that must be found in order for entitlement to 
an increase in disability compensation to arise, in other 
words, that the service-connected disability must have 
increased in severity to a degree warranting an increase in 
compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 
(1992) (noting that, under section 5110(b)(2) which provides 
that the effective date of an award of increased compensation 
shall be the earliest date of which it is ascertainable that 
an increase in disability had occurred, "the only cognizable 
'increase' for this purpose is one to the next disability 
level" provided by law for the particular disability).  Thus, 
determining whether an effective date assigned for an 
increased rating is correct or proper under the law requires 
(1) a determination of the date of the receipt of the claim 
for the increased rating as well as (2) a review of all the 
evidence of record to determine when an increase in 
disability was "ascertainable."  Id. at 521.

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by the VA.  38 C.F.R. § 
3.1(r) (2002).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. §§ 3.1(p); 
3.155 (2002).

The Board stresses that in addition to an informal claim as 
defined above, there is another type of informal claim.  
Specifically, a report of an examination or hospitalization 
will be accepted as an informal claim for benefits under 
existing law, if the report relates to a disability which may 
establish entitlement.  The date of outpatient or hospital 
examination or date of admission to a VA hospital will be 
accepted as the date of receipt of a claim.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.157(b)(1).  The U.S. Court of Appeals 
for Veterans Claims (Court) has held that 38 C.F.R. § 
3.157(b)(1) does not require the veteran to identify the 
report as a claim or to identify the benefits sought.  
Servello v. Derwinski, 3 Vet. App. 196, 199 (2002).

A.  SMC, Loss of Use of the Right Hand

The Board first notes that review of the RO's June 1998 
decision shows that in assigning an effective date of January 
29, 1991 for SMC, the RO based its decision solely upon the 
date of receipt of the veteran's  Janaury1991 claim for 
service connection.  Specifically, the RO noted that there 
was no medical evidence of loss of use predating a December 
1995 VA examination report.  The RO's decision was therefore 
clearly not made upon a finding that the medical evidence 
showed a worsening of the veteran's right arm condition in 
January 1991.  However, as explained below, given the Board's 
December 1997 grant of an effective date of August 31, 1946 
for service connection, there is a possibility that an 
earlier effective date could be assigned as far back as 
August 1946 if certain criteria are met.  The January 29, 
1991 date of receipt of the veteran's claim for service 
connection is therefore irrelevant.  

Service connection for a right arm disorder was not granted 
until the Board's October 1995 decision.  Therefore, any 
"claim" for SMC for loss of use of the right hand would 
have been inchoate prior to that date, see e.g., In the 
Matter of the Fee Agreement of Mason, 13 Vet. App. 79, 87 
(1999), and there cannot be an issue as to whether an 
informal claim for SMC was filed under 38 C.F.R. § 3.155, or 
whether a formal claim for SMC was filed, prior to January 
29, 1991.  However, the Board's December 1997 decision, which 
granted of an effective date of August 31, 1946 for service 
connection, raises the possibility that an earlier effective 
date for SMC could be assigned if there were VA treatment 
records received prior to January 1991 which constituted an 
informal SMC claim under 38 C.F.R. § 3.157.  The issue is 
therefore whether an informal claim for SMC was received at 
any time between August 24, 1946 and January 28, 1991, and, 
if so, whether entitlement to SMC is established prior to 
January 29, 1991.  See 38 C.F.R. §§ 3.157, 3.400(o)(2).

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA' s Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  Where entitlement to service 
connection has been established and an increase in disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Special monthly compensation is payable for the anatomical 
loss or loss of use of one hand.  See 38 U.S.C.A. § 1114(k); 
38 C.F.R. § 3.350(a).

The term "loss of use" as it pertains to a hand or foot is 
defined by 38 C.F.R. § 3.350(a)(2) as that condition where no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below elbow or knee with use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function, whether the acts of 
grasping, manipulation, etc., in the case of the hand, or 
balance, propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 
that constitute loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, complete ankylosis of two 
major joints of an extremity, or shortening of the lower 
extremity by 3 1/2 inches or more.  

The medical evidence consists of VA outpatient treatment, 
hospital and examination reports, dated between 1980 and 1983 
(there is no relevant medical evidence dated between 1984 and 
1991).  

The Board has determined that the claim must be denied.  Even 
assuming arguendo that each of the VA reports dated between 
1980 and 1983 that show complaints of right hand symptoms 
constitutes an informal claim, and that VA's duty to furnish 
a formal claim was not complied with such that the claims 
remain "open," see 38 C.F.R. § 3.155 (2002); see also 
Isenhart v. Derwinski, 3 Vet. App. 177, 180 (1992), 
entitlement to an effective date for SMC for loss of use the 
right hand prior to January 29, 1991 is not established.  
None of this evidence shows that it became factually 
ascertainable that the veteran lost the use of his right hand 
prior to January 29, 1991.  In this regard, the VA outpatient 
treatment reports show treatment for complaints that included 
right hand CTS (carpal tunnel syndrome), tingling fingers, 
and weakness.  However, the evidence as to the veteran's 
functional ability of his right hand may be summarized as 
follows: a February 1980 report notes that there was "no 
definite interosseous atrophy, right hand."  A March 1980 
report notes 4+ power on the right with no wasting, and 
"OK" sensation.  The veteran reported that he was a power 
saw operator, and that he considered the lack of sensation in 
his hand to be dangerous.  An October 1980 report noted 
reflexes of 2 in the upper extremities, and normal tone and 
bulk of musculature, with some weakness in the right lower 
extremity.  A February 1983 X-ray report for the hands was 
normal.  A VA hospital examination report, dated in February 
1983, shows treatment for substance abuse, and notes that a 
physical examination was within normal limits in all relevant 
respects.  Finally, a March 1983 VA examination report notes 
complaints of hand discoloration and numbness which the 
veteran associated with Raynaud's Syndrome.  He complained of 
difficulty using such tools as lawnmowers and chainsaws.  On 
examination, there was limited right arm motion, with 
preserved musculature and good strength from 90 to 180 
degrees, but no use outside of that range of motion.  Hand 
sensation was normal.  There was no evidence of Raynaud's 
phenomenon, lost digits or gangrene.  The fingers did not 
show telangiectasia or pitting.  

Other evidence includes a statement from a former employer, 
dated in January 1999, which indicates that the veteran had 
been a desk clerk, and that he resigned in February 1997 due 
to "emotional problems."  

In summary, the medical evidence does not demonstrate that 
the veteran's increase in disability due to loss of use of 
the right hand occurred at any time prior to January 29, 
1991.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.350(a), 3.400.  
Therefore, the Board concludes that there is no basis upon 
which to establish an effective date for special monthly 
compensation for loss of use of one hand prior to that which 
has been currently assigned, i.e., January 29, 1991.

B.  TDIU

To veteran argues that an earlier effective date for TDIU is 
warranted.  In part, he argues that the RO should have 
adjudicated the issue of whether an extraschedular evaluation 
was warranted.  See veteran's letter, received in May 2003; 
see also 38 C.F.R. § 4.16(b).  

The Board first notes that due to the complex nature of this 
case, its analysis of this issue shares many similarities 
with its analysis of the issue in part II.A., supra.  
Specifically, review of the RO's June 2002 decision shows 
that its basis for assigning an effective date of January 29, 
1991 for TDIU is unclear.  The RO did not cite any medical 
evidence in support of its assignment of the January 1991 
effective date.  In fact, there is no medical evidence of 
record dated between 1984 and a December 1995 VA examination 
report.  The RO's decision was therefore clearly not made 
upon a finding that the medical evidence showed a worsening 
of the veteran's disability in January 1991.  Rather, the RO 
appears to have assigned this effective date in an attempt to 
harmonize the effective date for TDIU with the effective date 
it had assigned for the veteran's 80 percent rating (which 
was in turn based upon the date of receipt of the veteran's 
1991 claim for service connection).  However, as explained 
below, given the Board's December 1997 grant of an effective 
date of August 31, 1946 for service connection, there is a 
possibility that an earlier effective date for TDIU could be 
assigned as far back as August 1946 if certain criteria are 
met.  The January 29, 1991 date of receipt of the veteran's 
claim for service connection is therefore irrelevant.  

Service connection for a right arm disorder was not granted 
until the Board's October 1995 decision.  Therefore, any 
formal or informal "claim" for TDIU would have been 
inchoate prior to that date, see e.g., In the Matter of the 
Fee Agreement of Mason, and there cannot be an issue as to 
whether an informal claim for TDIU was filed under 38 C.F.R. 
§ 3.155, or whether a formal claim for TDIU was filed, prior 
to January 29, 1991.  However, the Board's December 1997 
decision, which granted of an effective date of August 31, 
1946 for service connection, raises the possibility that an 
earlier effective date for TDIU could be assigned if there 
were VA treatment records received prior to January 1991 
which constituted an informal TDIU claim, see 38 C.F.R. 
§ 3.157, and if those records showed that the criteria for 
TDIU were met.  The issue is therefore whether an informal 
claim for TDIU was received at any time between August 24, 
1946 and January 28, 1991, and, if so, whether entitlement to 
TDIU is established prior to January 29, 1991.  See 38 C.F.R. 
§§ 3.157, 3.400(o)(2).

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned when there are two or more 
disabilities, at least one disability is ratable at 40 
percent or more, and any additional disabilities result in a 
combined rating of 70 percent or more, and the disabled 
person is unable to secure or follow a substantially gainful 
occupation.  See 38 C.F.R. § 4.16(a).  

In order to establish entitlement to TDIU, there must be an 
impairment so severe that it is impossible for the average 
person to follow a substantially gainful occupation.  See 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In 
reaching such a determination, the central inquiry is 
"whether the veteran's service connected disabilities alone 
are of sufficient severity to produce unemployability."   
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  
Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19 (2002).

An extraschedular total rating based on individual 
unemployability may be assigned in the case of a veteran who 
fails to meet the percentage requirements but who is 
unemployable by reason of service-connected disability.  38 
C.F.R. §§ 3.321, 4.16(b).  It is the established policy of VA 
that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  For 
VA purposes, the term "unemployability" is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGPREC 75-91, 57 Fed. Reg. 2317 (1992).  
Factors such as employment history, as well as educational 
and vocational attainments, are for consideration.

Review of the RO's June 1998 decision shows that for the 
period from August 1946 to January 28, 1991, service 
connection was put into in effect for residuals of right 
elbow trauma with radial head dislocation, and decubitus 
valgus deformity, evaluated as 30 percent disabling, and 
ulnar neuropathy, right forearm (major), evaluated as 30 
percent disabling.  His combined rating was therefore 50 
percent prior to January 29, 1991.  See 38 C.F.R. § 4.25 
(2002).  Given the foregoing, the minimum schedular criteria 
for TDIU are not met prior to January 29, 1991.  See 
38 C.F.R. § 4.16(a).  In addition, the evidence does not show 
that the veteran was unemployable by reason of service-
connected disability such that a referral for an 
extraschedular evaluation would have been warranted.  See 38 
C.F.R. §§ 3.321, 4.16(b).  The medical evidence for 
consideration in this issue consists of VA outpatient 
treatment, hospital and examination reports, dated between 
1980 and 1983 (there is no relevant medical evidence dated 
between 1984 and 1991), and this evidence was described in 
part II.A, supra.  The Board's description of this evidence 
is incorporated herein.  In addition, the Board notes that 
the February 1983 VA hospital report shows that the veteran 
received treatment for alcohol abuse, and that he reported 
that although he had worked as a cabinet maker, "he could 
not keep a regular job without drinking."  Finally, in part 
II.A., supra, the Board determined that an effective date 
prior to January 29, 1991 for SMC for loss of use of the 
right hand is not warranted.  Therefore, the Board finds that 
an effective date prior to January 29, 1991 for TDIU is not 
warranted.  


III.  Conclusion

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claims.  
Therefore, the benefit of the doubt doctrine is not 
applicable, and the claims must be denied.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

An effective date prior to January 29, 1991 for special 
monthly compensation based on loss of use of the right hand 
is denied.  

An effective date prior to January 29, 1991 for TDIU is 
denied.  


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

